DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
Response to Amendment
This is in response to applicant’s amendment/response filed on 4/18/2022, which has been entered and made of record. Claims 1, 3, 12-13 have been amended. Claim 2 is cancelled. Claims 1, 3-13 are pending in the application.
Response to Arguments
Applcant submits,
“Benthin (U.S. 2019/0318445) is directed to a technique for compressing a bounding volume hierarchy (BVH) by compressing lowest level nodes of a hierarchical acceleration data structure. The structure starts with each of the lowest level nodes including pointers to so-called leaf data. The compression technique quantizes the lowest level nodes, which are stored with the associated leaf data without the pointers to the leaf data. 
There appears to be no dispute that Benthin (U.S. 2019/0318445) fails to disclose the claimed feature requiring that the respective locations of at least some of the plurality of triangles within the BVH are each indicated by a respective index and respective single bit value, which together identify all vertices of a respective one of the at least some of the plurality of triangles. 
Applicant submits that the above-noted feature is not disclosed in Benthin or Lapidous, taken alone or in combination. Benthin does not disclose the use of indices/bit values at all in connection with the BVH. Lapidous discloses the use of multiple bit values, such as in column 5, where two bits are used to encode information about an address from which the vertex of a triangle is offset, and each vertex has its own index as evidenced by the "three 10-bit indices" (see, col. 5, line 26).” [Remarks: page 5-6].


Examiner partially agrees with the applicant’s arguments. Upon further interpretation and updated search, Examiner concludes the independent claims 1, 12 and 13 to be allowable.
Allowable Subject Matter
Claims 1, 3-13 (renumbered as 1-12) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in a combination fail to reasonably disclose or suggest at least the limitation of 
…wherein the respective locations of at least some of the plurality of triangles within the BVH are each indicated by a respective index and respective single bit value, which together identify all vertices of a respective one of the at least some of the plurality of triangles.
Independent claims 12 and 13, recites allowable features similar to claim 1 discussed above, and are thus considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619